Name: COMMISSION REGULATION (EC) No 1944/95 of 4 August 1995 correcting Regulation (EC) No 1927/95 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  trade;  EU finance
 Date Published: nan

 No L 186/38 fEN Official Journal of the European Communities 5. 8 . 95 COMMISSION REGULATION (EC) No 1944/95 of 4 August 1995 correcting Regulation (EC) No 1927/95 amending the import duties in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), Having regard to Commission Regulation (EC) No 1502/95 of 29 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 for the 1995/96 marketing year as regards import duties in the cereals sector (3), as amended by Regulation (EC) No 1817/95 (4), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1927/95 (*) has amended the import duties in the cereals sector ; Whereas a check has shown that an error in calculation appears in the Annex to this Regulation ; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1927/95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 5 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 179, 29. 7. 1995, p . 1 . (3 OJ No L 147, 30. 6. 1995, p. 13. M OJ No L 175, 27. 7. 1995, p. 23. 0 OJ No L 185, 4. 8 . 1995, p . 33 . 5. 8 . 95 EN Official Journal of the European Communities No L 186/39 ANNEX 'ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (ECU/tonne) (') Import duty by sea from other ports (3) (ECU/tonne) (') 1001 10 00 Durum wheat (2) 10,00 0 1001 90 91 Common wheat seed 23,96 13,96 1001 90 99 Common high quality wheat other than for sowing (4) 23,96 13,96 medium quality 47,48 37,48 low quality 55,23 45,23 1002 00 00 Rye 84,66 74,66 1 003 00 1 0 Barley, seed 84,66 74,66 1003 00 90 Barley, other (4) 84,66 74,66 1005 10 90 Maize seed other than hybrid 118,08 108,08 1005 90 00 Maize other than seed (4) 118,08 108,08 1007 90 00 Grain sorghum other than hybrids for sowing 115,15 105,15 (') Where import takes place in the month following the month of fixing, these import duty amounts are to be adjusted in accordance with the third subpara ­ graph of Article 2 ( 1 ) of Regulation (EC) No 1502/95. (2) In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1 502/95, the duty applicable is that fixed for low-quality common wheat (3) For goods arriving in the Community via the Atlantic Ocean (Article 2 (4) of Regulation (EC) No 1 502/95), the importer may benefit from a reduction in the duty of :  ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea, or  ECU 2 per tonne, where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula . (4) The importer may benefit from a flat-rate reduction of ECU 8 per tonne, where the conditions laid down in Article 2 (5) of Regulation (EC) No 1502/95 are met.'